EXHIBIT23.4 Consent of GLJ Petroleum Consultants Ltd., Independent Petroleum Engineering Consultants Canadian Natural Resources Limited 2100, 855- 2ndStreet SW CALGARY ABT2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2015; and, (ii) Registration Statement on Form F-10 (File No. 333-207578), filed with the Securities and Exchange Commission. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. “Originally Signed By” Tim R. Freeborn, P. Eng. Vice President Calgary, Alberta March 24, 2016 4100, 400–3rd Ave SW Calgary, AB, CanadaT2P 4H2·tel 403 266-9500·gljpc.com
